Exhibit 10.9
(EV3 LOGO) [c56409c5640900.gif]
Employee Performance Incentive
Compensation Plan
Effective January 1, 2010
Performance Period: January 1 — December 31, 2010

 



--------------------------------------------------------------------------------



 



I.   Philosophy/Purpose of the Plan       The purpose of the ev3 Inc. Employee
Performance Incentive Compensation Plan (the “Plan”) is to provide financial
reward in addition to base salary, based on achievement of specific performance,
to those who significantly impact the growth and success of the Company. The
plan is designed to reward employees for achieving stretch annual goals and to
closely align their accomplishments with the interests of the company’s
shareholders. This is done by providing annual incentives for the achievement of
key business and individual performance measures that are critical to the
success of the Company while linking a significant portion of an employee’s
annual compensation to the achievement of such measures.   II.   Eligible
Participants       The Company will determine eligibility criteria for the Plan
on an annual basis and in its sole discretion. For 2010, the Plan covers the
following: (i) all regular, salaried, exempt United States employees in Levels 2
and above, inclusive, and (ii) international and expatriate/inpatriate employees
who are determined by the Company to be eligible for participation.
Notwithstanding the foregoing, employees in positions covered by sales
compensation plans are not eligible Participants in the Plan.       The Plan
year runs from January 1 — December 31 of each year (the “Plan Year”). Payouts
will be made on an annual basis during the period beginning on the first day of
the calendar year following the performance year and ending on March 15th of
such calendar year. Participants with less than a full year of service or whose
incentive target percent has changed during a Plan Year may be eligible to
participate in the plan on a prorated basis, determined by the percentage of
time they were eligible to participate during that Plan Year under applicable
criteria. Plan Participants with less than three (3) full months of eligible
service on December 31 of a particular Plan Year will not be eligible to receive
an award under the Plan for that Plan Year.       To be eligible, Participants
must have established and approved annual individual performance goals by the
end of the first quarter of each Plan Year (or, for new employees, within two
(2) months of the employee’s start date). Managers are responsible for meeting
this deadline. Participants and Managers who do not complete the annual
individual performance goal setting process by such deadlines may become
ineligible to participate in the Plan for that Plan Year.   III.  
Administration of the Plan       The Compensation Committee of the Board of
Directors of the Company will administer the Plan. The Compensation Committee,
in its sole discretion, may delegate to the Company’s Chief Executive Officer
activities relating to Plan administration that are not required to be exercised
by the Compensation Committee under applicable laws, rules, regulations and the
Compensation Committee Charter. Delegable activities include, but are not
limited to, establishing any policies under the Plan, interpreting provisions of
the Plan, determining eligibility to participate in the Plan, and approving any
final payouts under the Plan that do not affect Executive Officer level
employees. All decisions of the Compensation Committee and the Chief Executive
Officer will be final and binding upon all parties, including the Company and
Plan Participants.

 



--------------------------------------------------------------------------------



 



IV.   Incentive Targets       Incentive targets have been approved by the
Compensation Committee for all eligible Plan Participants based upon their level
of responsibility within the Company and impact on the business. These incentive
targets represent the incentive (as a percent of a Plan Participant’s base
salary) that a Plan Participant is eligible to receive under the Plan. It is the
Company’s intention to provide significant incentive and reward opportunities to
its employees for world-class performance achievement.       Each position level
(2-11) has an established target bonus, expressed as a percentage of base
salary, as illustrated below and in the attached Target Bonus Table.

                      Salary Level   Standard % of Base Salary Earned
CEO
    11       100 %
COO
    10       75 %
Executive Vice President
    10       65 %
CFO & Divisional Presidents
    9       60 %
OC Members
    8       50 %
VP
    7       40 %
(Sr.) Director
    6       30 %
(Sr.) Managers, Principals
    5       25 %
Supervisors/Sr. Level Contributors
    4       15 %
Intermediate level
    3       10 %
Entry Level Individual Contributors
    2       8 %
Non-exempt
    1     Not eligible

    The actual incentive is capped at 150% standard, or may result in 0 bonus
based on achievement. In unusual circumstances, modifications may be made if, in
the Compensation Committee’s final judgment the calculations does not accurately
reflect performance.   V.   Individual Performance Measures       Individual
performance measures for a Plan Year are established during the annual goal
setting process. Each Plan Year, all Plan Participants are required to develop
three to five written, measurable and specific Management By Objectives (MBO’s),
which must be agreed to and approved by the Participant and two management
levels above the Participant by the end of the first quarter. For Executives in
Grade Level 8 and up, each MBO and targeted achievement levels must be approved
by the President and CEO and the Compensation Committee. All objectives are
weighted by agreement, with areas of critical importance or critical focus
weighted most heavily. A rating of 1 to 5 is agreed upon, providing specific
achievement levels for each rating. A rating of 3 will always equal “on plan”
performance.   VI.   Company Performance Measures       For each Plan Year, the
Compensation Committee, together with input from the Company’s Chief Executive
Officer, will identify critical Company performance measures. The 2009 Company
performance measures are:

  •   Worldwide Revenue     •   Operating Profit     •   Daily Sales Outstanding
— “DSO”     •   Days on Hand “Inventory DOH”

    The finance team will work with each operating unit to establish specific
financial objectives for the Incentive Plan Company performance measures, which
will be tied to the company’s approved

 



--------------------------------------------------------------------------------



 



  operating plan. All objectives are weighted by agreement, with areas of
critical importance or critical focus weighted most heavily. In addition, for
each performance measure, targets have been established for each rating level 1
to 5. A rating of 3 will always equal “on plan” performance.   VII.   Bonus
Calculation       All Plan performance measures and objectives are rated (based
on the achievement grid) and weighted based on relative importance in order to
obtain a weighted performance rating for each objective. All weighted
performance ratings are added together to obtain an overall rating for each
Participant.       An aggregate average for the corporate, divisions and
individuals goals must meet at least a 1.5 to meet the minimum 50% payout
threshold. There are no awards if final overall rating is below a 1.5. A scale
for calculating actual achievement percentage will be used as follows:

                      Overall Rating   Percentage Achievement
 
    5       150 %
 
    4       125 %
 
    3       100 %
 
    2       75 %
 
    1.5       50 %

    Increments between rating levels will be interpolated as closely as possible
to determine an actual incentive percentage, e.g. an overall rating of 3.5
equals a 112.5% incentive percentage.       For each Participant the actual
incentive percentage is multiplied by the target bonus percentage to calculate
the award, e.g. 112.5% actual incentive percentage times 20% target bonus equals
an award of 22.5% of earned base salary.       For new or newly eligible
Participants who join the plan during the plan year, the award may be calculated
either by using base salary or pro-rated salary depending on the terms and
conditions of the job offer, as documented in the offer letter and approved in
advance by the Compensation Committee.   VIII.   Individual Incentive Payment
Criteria, Calculation, and Payout       A Plan Participant must remain actively
employed by the Company past December 31st of the Plan Year to be eligible for
an incentive payment under the Plan for that Plan Year.       The incentive
payment under the Plan for any eligible Plan Participant for a particular Plan
Year will vary depending upon the approved individual objectives and company
performance measures, the Plan Participant’s base salary as of November 1 of
that Plan Year, and the Plan Participant’s incentive target for that Plan Year.
      In the following cases, the final incentive payout will be prorated. If
the Plan Participant was on a Leave of Absence for part of the Plan Year, their
bonus will be pro-rated based upon the number of days they were actively working
within the year. If the Plan Participant works less than a full-time schedule
(40 hours/week), the incentive payout will be prorated for the hours worked or
if the Plan Participant has a change to their full-time status throughout the
year, their incentive payout will likewise be prorated for the portion of the
year in which they worked a part time schedule. If the Plan Participant received
a promotion during the year prior to November 1 with a change in target
incentive, the final payout will be prorated for the time spent at each
incentive target using the base salary as of November 1. Lastly, if a plan
Participant were to change divisions within ev3 during the plan year and prior
to November 1, the final payout will be prorated for the time spent in each
division. If the Participant changes divisions after November 1, the incentive
payout will be determined by using the prior division results.

 



--------------------------------------------------------------------------------



 



    At the end of the plan year, each Participant will review their MBO’s and
results with their direct manager to determine the rating earned for each MBO
objective. Each MBO objective rating will be combined to calculate an overall
rating for the individual objectives. In addition, as soon as practicable after
the appropriate financial and other data has been compiled, the finance
department will calculate the ratings for the overall ev3 and each business unit
financial goals. These ratings will be combined together per the applicable
weighting factors to determine the final payout for each individual Plan
Participant. Individual incentive payments under the Plan will be made in a lump
sum, less applicable withholding taxes, as soon as reasonably practicable after
the determination of such payments, during the period beginning on the first day
of the calendar year following the performance year and ending on March 15 of
such calendar year.       In all cases, recommendations for final incentive
awards are submitted to the Chief Executive Officer for approval, with final
approval by the Compensation Committee. In the event that a Participant is on a
Performance Improvement Plan (PIP) for all or part of the plan year, ev3
reserves the right to withhold all or partial bonus payment from the
Participant.       The CEO and/or the Compensation Committee may make a
recommendation to modify an award by plus/minus 20% if, in its subjective
judgment, the Participant has not been equitably treated by the mechanics of the
incentive plan. Such modifications of awards should only be used in truly
exceptional cases.   IX.   Plan Discretion       All benefits payable under the
Plan are discretionary and no Plan Participant shall have any right to payment
under the Plan until actually paid.       To the extent necessary with respect
to any Plan Year, in order to avoid any undue windfall or hardship due to
external causes, the Compensation Committee may without the consent of any
affected Plan Participant, revise one or more of the Company performance
measures, or otherwise make adjustments to payouts under the Plan to take into
account any acquisition or disposition by the Company not planned for at the
time the Company performance measures were established, any change in accounting
principles or standards, or any extraordinary or non-recurring event or item, so
as equitably to reflect such event or events, such that the criteria for
evaluating whether a Company performance measure has been achieved will be
substantially the same (as determined by the Compensation Committee) following
such event as prior to such event.   X.   Recoupment Policy       Any payments
under the Plan are subject to the Company’s Recoupment Policy. Under the
Company’s Recoupment Policy, the Company will, to the full extent permitted by
applicable law, have the sole and absolute authority to require that each
executive officer agree to reimburse the Company for all or any portion of any
cash bonuses or incentive based compensation if: (a) the payment was predicated
upon the achievement of certain financial results that were subsequently the
subject of a [material] financial restatement, (b) in the Committee’s view, the
executive officer engaged in fraud, or misconduct that caused or partially
caused the need for a [material] financial restatement by the Company, and (c) a
lower payment would have occurred based upon the restated financial results. In
each such instance, the Company will, to the extent practicable and allowable
under applicable laws, require reimbursement of any bonus or incentive based
compensation awarded to the executive officer in the amount by which the
individual executive officer’s annual bonus or incentive based compensation for
the relevant period exceeded the lower payment that would have been made based
on the restated financial results, provided that the Company will not seek to
recover bonuses or incentive based compensation paid more than months prior to
the date the applicable restatement is disclosed.       Any recoupment under the
Company’s Recoupment Policy may be in addition to any other actions or remedies
that may be available to the Company under applicable law and any other policies
of the Company, including disciplinary actions up to and including termination
of employment.

 



--------------------------------------------------------------------------------



 



    For purposes of the Company’s Recoupment Policy, the term “executive
officer” means any officer who has been designated an executive officer by the
Board. For purposes of the Company’s Recoupment Policy, the term “misconduct”
means any material violation of the ev3 Inc. Code of Business Conduct, the ev3
Inc. Code of Ethics for Senior Executive and Financial Officers or other illegal
or unethical activity, as determined by the Compensation Committee.       The
Compensation Committee may delegate one or more of the duties or powers
described in the Company’s Recoupment Policy to one or more sub-committees of
the Board consisting solely of independent directors.   XI.   Termination,
Suspension, or Modification       The Company may terminate, suspend, modify and
if suspended, may reinstate or modify, all or part of the Plan at any time, with
or without notice to the Plan Participants. Exceptions to the eligibility of, or
the extent to which the Plan applies to, any particular Plan Participant must be
approved, on a case-by-case basis, by the Compensation Committee   XII.  
Limitation of Liability       No member of the Company’s Board of Directors, the
Compensation Committee, any officer, employee, or agent of the Company, or any
other person participating in any determination of any question under the Plan,
or in the interpretation, administration, or application of the Plan, shall have
any liability to any party for any action taken, or not taken, in good faith
under the Plan.   XIII.   No Right to Employment       This document sets forth
the terms of the Plan and it is not intended to be a contract or employment
agreement between any Plan Participant and the Company. Nothing contained in the
Plan (or in any other documents related to the Plan) shall confer upon any
employee or Plan Participant any right to continue in the employ or other
service of the Company or constitute any contract or limit in any way the right
of the Company to change such person’s compensation or other benefits or to
terminate the employment or other service of such person with or without cause
or notice.   XIV.   Non-Assignability       Except for the designation of a
beneficiary(ies) to receive payments of benefits for a particular Plan year
following a Plan Participant’s death after the completion of such Plan Year, no
amount payable at any time under the Plan shall be subject to sale, transfer,
assignment, pledge, attachment, or other encumbrance of any kind. Any attempt to
sell, transfer, assign, pledge, attach, or otherwise encumber any such benefits,
whether currently or thereafter payable, shall be void.   XV.   Withholding
Taxes       The Company is entitled to withhold and deduct from any payments
made pursuant to the Plan or from future wages of a Plan Participant (or from
other amounts that may be due and owing to the Plan Participant from the
Company), or make other arrangements for the collection of, all legally required
amounts necessary to satisfy any and all federal, state, and local withholding
and employment-related tax requirements attributable to any payment made
pursuant to the Plan.   XVI.   Unfunded Status of Plan       The Plan shall be
unfunded. No provisions of the Plan shall require the Company, for the purpose
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets. Plan Participants shall have no rights under the Plan
other than as unsecured general creditors of the Company.

 



--------------------------------------------------------------------------------



 



XVII.   Other       Except to the extent in connection with other matters of
corporate governance and authority (all of which shall be governed by the laws
of the Company’s jurisdiction of incorporation), the validity, construction,
interpretation, administration and effect of the Plan and any rules,
regulations, and actions relating to the Plan will be governed by and construed
exclusively in accordance with the internal, substantive laws of the State of
Minnesota, without regard to the conflict of law rules of the State of Minnesota
or any other jurisdiction.

 